Citation Nr: 0815675	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  00-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right acromioclavicular joint separation (right 
shoulder disability), rated as 20 percent disabling from 
September 8, 1998, and 30 percent disabling from July 22, 
2006.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for 
TDIU and granted an increased rating of 20 percent for the 
right shoulder disability.  The appeal was remanded for 
additional development by the Board in April 2005 and May 
2006.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
a limited range of motion and pain but not ankylosis.

2.  The veteran has not required frequent periods of 
hospitalization or demonstrated exceptional limitation beyond 
that contemplated by the schedule of ratings for his right 
shoulder disability, right shoulder arthritis, torn right 
rotator cuff, tinnitus, bilateral hearing loss, and residuals 
of laceration of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent after April 7, 
2003, for the veteran's right shoulder disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

2.  The criteria for an award of TDIU are not met.  38 
U.S.C.A. §§ 1155 (West 2002), 38 C.F.R. §§ 3.159, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right shoulder disability 
merits an increased rating, and that his service-connected 
disabilities render him unemployable.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO), see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in June 2006 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit any evidence not in the possession of the Federal 
government.  In essence, he was told to submit any evidence 
and/or information in his possession to the RO.  The veteran 
received notice regarding disability evaluations and 
effective dates in June 2006, prior to final adjudication of 
the claim in an October 2007 supplemental statement of the 
case.

The Board acknowledges that the VCAA letters sent to the 
veteran in do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  In this case, 
the veteran was provided with correspondence regarding what 
was needed to support his claim.  Specifically, in June 2006, 
the veteran was informed that he would be assigned a rating 
on a scale of 0 to 100 percent based on 38 C.F.R., Part 4.  
He was told that the Board would consider evidence of the 
nature and symptoms of his disabilities, the severity and 
duration of their symptoms, and the impact of a disability on 
his employment.  He was given examples of evidence which 
would affect a disability evaluation, including statements 
from employers or other information on his ability to work.  
While statements of the case and supplemental statements of 
the case cannot be used to satisfy the duty to notify, the 
Board finds that they did provide the veteran with actual 
knowledge of the applicable regulations and diagnostic code.  
The veteran has demonstrated that he understood the need to 
show that the effects of his disorder cause a worsening or 
increase in disability and that they have this effect on his 
employment and daily life.  In a letter of December 2005, the 
veteran stated that his shoulder hurts him daily, that he has 
little use of the arm and that it is his major extremity.  He 
has claimed that this disorder has had an impact on his 
employability.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  Moreover, the veteran 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his statements from the veteran and 
his wife which discussed his service-connected disabilities 
and their impact on his ability to work, and by the fact that 
the veteran applied for TDIU.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded multiple VA medical examinations, the most 
recent of which were in May 2007 and July 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.



Right Shoulder Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the veteran is 
entitled to staged ratings at any time during the appeal 
period.


The veteran is currently rated under DC 5201, which rates 
impairment resulting from limitation of motion of the arm.  
38 C.F.R. § 4.71a, DC 5201.  Limitation of the arm to midway 
between the side and the shoulder level warrants a 30 percent 
rating for the major extremity.  Id.  Limitation of the arm 
to 25 degrees from the side warrants a 40 percent rating for 
the major extremity. 

Under 38 C.F.R. § 4.71, normal range of motion of the 
shoulder is defined.  Plate I provides a standardized 
description of ankylosis and joint motion measurement. The 
anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation--arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation--the arm next to 
the body, elbow flexed to 90°, and the forearm in midposition 
0° between supination and pronation. 

When examined by VA examination in November 1998, range of 
motion of the veteran's right shoulder was as follows:  
elevation to 120, abduction to 90, and rotation was not 
affected.  Radiologic examination showed calcification 
indicating a previous tear, and deformity of the distal 
clavicle consistent with an old healed fracture.  He was 
diagnosed with residuals of the a car accident.  Based upon 
this evidence, the RO increased the rating for this disorder 
to 20 percent disabling, finding that the requirement of 
limitation of arm motion was at the shoulder level.  

A VA examination was conducted in April 2003.  Range of 
motion of the veteran's right shoulder was as follows:  
flexion to 45 degrees and abduction to 45 degrees.  The 
veteran declined to participate in any active range of motion 
testing because of the pain it would cause.  Any passive 
motion of the shoulder produced pain.  The veteran later 
explained that he did not intend to be uncooperative, but 
that he knew the tests would cause too much pain and there 
would have been pain with additional motion.  Radiologic 
reports showed a mild decrease in joint space and a possible 
rotator cuff tear.  There was some inferior calcification but 
the joint still had good joint space.  The examiner noted 
quite a bit of pain with range of motion and functional 
disability.  

The veteran attended a VA examination in September 2003, but 
declined any range of motion testing as it would cause him 
pain for several days afterwards.  As a result, the examiner 
declined to comment on additional functional impairments.  
The veteran later explained that he did not intend to be 
uncooperative, but that he knew the tests would cause too 
much pain.  A radiologic examination showed a small inferior 
osteophyte from the distal clavicle, which was a degenerative 
change.

At a July 2006 VA examination, range of motion of the 
veteran's right shoulder was as follows:  flexion to 80 
degrees, abduction to 80 degrees, external rotation to 
45 degrees, and internal rotation to 45 degrees.  There was 
pain in the right shoulder, but no atrophy or asymmetry.  
Radiologic examination showed sclerotic changes in the right 
shoulder.  The examiner found that pain, fatigue, weakness, 
lack of coordination and lack of endurance did not further 
limit joint function.

A VA examination was conducted in May 2007.  Range of motion 
of the veteran's right shoulder was as follows:  flexion to 5 
degrees, abduction to 5 degrees, external rotation to 5 
degrees, and internal rotation to 5 degrees.  Motion was 
limited on repetitive use by pain.

The available medical and lay evidence shows that the veteran 
is entitled to a 40 percent rating from April 7, 2003, the 
date of the VA examination where the veteran was noted to 
have pain with any sort of passive motion.  At this 
examination and one in September 2003, the veteran declined 
to participate in range of motion testing not because he was 
uncooperative, but because he knew it would cause pain.  The 
veteran is certainly competent to testify as to his own 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Thus, the Board finds that the veteran's range of 
motion was sufficiently limited by pain so as to qualify the 
veteran for a 40 percent rating, the maximum allowable under 
DC 5201, from April 7, 2003, forward.  Indeed, the latest VA 
examination in May 2007 confirmed that his range of motion 
was severely limited, as he could not move past 5 degrees in 
any type of motion.  The veteran has submitted several 
statements describing the daily pain and limitations he 
experiences as a result of his right shoulder disability.  He 
is sometimes in pain for days if he moves the shoulder wrong.  
It is difficult for the veteran to do many things since he 
has trouble moving his right arm and is right-handed.

The Board has also considered whether the veteran is entitled 
to a higher rating earlier in the appeals period.  He filed 
the claim from which this appeal originates in September 
1998.  However, the evidence prior to April 2003 does not 
support a rating in excess of 20 percent.  Range of motion of 
the veteran's right shoulder was as follows:  elevation to 
120, abduction to 90, and rotation was not affected.  This is 
at or above shoulder level, qualifying the veteran for a 20 
percent rating under DC 5201, but no higher. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As DC 5201 
contemplates limitation of motion and the functional loss it 
causes, an additional rating for pain and functional 
impairment is not warranted.

The Board has considered rating the veteran under the other 
diagnostic codes that rate impairment resulting from 
service-connected disabilities of the shoulder.  A rating 
under DC 5003 is not warranted, as the code under which the 
veteran is currently rated already contemplates limitation of 
motion.  As there is no evidence of ankylosis, DC 5200 is not 
for application.  Additionally, the veteran is already 
receiving higher than the maximum allowed under DCs 5202 and 
5203 as there is no evidence of fibrous union, nonunion, or 
loss of the head of the humerus.  

The evidence supports a 40 percent rating from April 7, 2003, 
but no higher and not at an earlier date.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.



TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007). 

Here, the veteran is service-connected for the right shoulder 
disability, rated 40 percent disabling as of this decision; 
tinnitus, rated 10 percent disabling; right shoulder 
arthritis, rated 10 percent disabling; bilateral hearing 
loss, rated 10 percent disabling; residuals of a laceration 
of the left ear, rated noncompensable; and a torn right 
rotator cuff, rated noncompensable.  Under 38 C.F.R. § 4.25, 
the veteran's combined rating is 60 percent.  Even with the 
increased rating granted herein, the veteran does not meet 
the numerical requirements for a schedular assignment of TDIU 
under § 4.16(a).  The combined total evaluation for all of 
his disabilities remains less than 70 percent.  38 C.F.R. § 
4.25.

The veteran's representative has asked that this case be 
considered on an extra-schedular basis.  The VA schedule of 
ratings will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 
 
Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
with respect to any of the disabilities considered here by 
the Board.  The Board has been similarly unsuccessful in 
locating exceptional circumstances.  The veteran reported 
that he was a truck driver until 1992, when he was forced to 
retire because his legs were going to sleep and he was having 
dizzy spells.  The veteran and his wife have both informed 
the Board that they owned a video store together until 1998, 
although his wife indicates he has never been able to work in 
the store and were forced to sell it due to the veteran's 
health problems.  At that time, they have stated that they 
sold the video store for "health reasons," but none of 
these reasons have been explained, particularly why the 
veteran could no longer run a video store due to his service-
connected disabilities.

Additionally, the medical record does not demonstrate that 
that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  When examined by VA in July 2006, 
the examiner indicated that he was unable to determine 
whether the veteran was able to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  There are no other medical opinions 
of record to support the veteran's claim that he is 
unemployable.  The statements of the veteran's spouse have 
been considered, however, she provides no insight into why 
the veteran is unemployable or why he was unable to work in 
the store they owned.  She also indicates he does no work for 
her in her current business, yet she does not explain why he 
is unable to work.  

The veteran has not required frequent periods of 
hospitalization for his right shoulder disability, right 
shoulder arthritis, torn right rotator cuff, tinnitus, 
bilateral hearing loss, and residuals of laceration of the 
left ear.  Additionally, treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  Rather, they indicate various 
shoulder disabilities that are primarily manifested by 
limitation of motion, which is contemplated in the rating 
schedule, and mild to moderate sensorineural hearing loss and 
tinnitus, which are also contemplated in the rating schedule.  
The Board does not doubt that limitation caused by the 
veteran's various disabilities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
preponderance of the medical evidence is against a finding 
that the veteran's service-connected disabilities alone, 
without reference to his age or to other diagnosed medical 
disorders, render him individually unemployable. Since the 
preponderance of the evidence is against the claim for TDIU, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a grant of 
TDIU.  The claim must be denied




ORDER

An increased evaluation of 40 percent, effective April 7, 
2003, is granted subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.

The appeal for a total disability rating based on individual 
unemployability is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


